Citation Nr: 0501157	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  99-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for gout secondary to 
service-connected pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active military duty from July 1971 to 
July 1975.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from an April 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, which, in pertinent 
part, denied service connection for lumbar strain, disc 
protrusion at L5-S1 and gout (claimed as back and leg 
condition). 

In September 1999, the veteran testified at an RO hearing.  
In July 2002, the veteran also testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  Transcripts of both hearings are associated with the 
record.

Following a November 2000 remand, the Board, in a January 
2004 decision, granted service connection for a low back 
disorder secondary to service-connected pes planus and 
remanded the issue of entitlement to service connection for 
gout to the RO for additional development.  The case now is 
before the Board for further appellate consideration.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue discussed in this decision.

2.  There is no competent medical evidence showing that the 
veteran's gouty arthritis is related to service or to his 
service-connected pes planus or that it was manifested within 
one year of service discharge.




CONCLUSION OF LAW

Gout (diagnosed as gouty arthritis) is not due to service-
connected pes planus or incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted and became 
effective on November 9, 2000.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This law not only did 
away with the concept of a well-grounded claim, but also 
imposed additional duties and obligations on VA in notifying 
a claimant and developing claims.  This change is applicable 
to all claims filed before the date of enactment, November 9, 
2000, and not yet final as of that date.  VA also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000.  
See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See VAOPGCPREC 5-2004.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
regarding the issue addressed in this decision.  The veteran 
was afforded the opportunity to provide lay or medical 
evidence, which might support his claim, and he testified at 
two hearings.  In a February 2004 VCAA letter, the RO asked 
the veteran to provide additional information in support of 
his claim and told him that he must give VA enough 
information about any records so that such records could be 
requested on his behalf.  Later, in a June 2004 letter, the 
RO gave the veteran an additional period of 60 days to 
provide comments or any additional information in support of 
his appeal.  In responses dated in February and July 2004, 
the veteran stated that all evidence for his gout was on file 
and he had no other evidence that he wished to submit in 
support of his appeal and asked that his appeal be sent to 
the Board.  In December 2000 and February 2004 VCAA letters, 
a June 2000 duty to assist letter, and supplemental 
statements of the case (SSOCs), the RO advised the veteran of 
the evidence considered in connection with his appeal, the 
evidence potentially probative of the claim, notified him of 
the duty to assist provisions of the VCAA, what VA would do 
and had done, and what he should do, and gave him time to 
provide any additional comments or supporting information.  
In response to the December 2000 VCAA letter, the veteran 
returned a signed copy of an authorization to obtain medical 
records from Tri-Therapy, Inc.  The RO's June 2002 letter, 
requesting records from Tri Therapy, Inc., was returned with 
a note that the forwarding order had expired.  In his July 
2002 videoconference testimony, the veteran indicated that 
the Office was closed.  In July 2002 and May 2004, the 
veteran was re-examined and nexus opinions were provided.  In 
November 2002 and June 2004, the RO readjudicated the 
veterans claims and issued SSOCs.  Given the foregoing, the 
Board finds that the RO has substantially complied with the 
Board's November 2000 and January 2004 remands.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  

Various private medical records and physician statements, VA 
examination reports, hearing transcripts, and available 
service medical records for the veteran have been associated 
with the claims file.  In variously dated letters, an SOC, 
and three SSOCs, the RO informed the veteran of what was 
needed to establish entitlement to service connection for the 
claimed disability and he was given additional chances to 
supply any pertinent information.  Lay statements from the 
veteran and his representative also have been associated with 
the file.  The Board notes that, in a December 2004 informal 
hearing presentation, the veteran's representative noted that 
the May 2004 examiner indicated that the veteran had taken no 
medication for a history of hyperuricemia but the examiner 
had previously indicated that the veteran related that he had 
taken an orange pill but he did not know the name of the 
medication.  Because these statements appear to be 
contradictory, the veteran's representative felt that the 
case should be remanded again for another examination.  In 
light of the examiner's definitive etiology opinion and no 
medical opinion to the contrary, the Board finds that 
remanding the case for another examination would only serve 
to delay the final adjudication of the veteran's claim.  

Thus, the Board finds that another examination is unwarranted 
and that VA has obtained, or made reasonable efforts to 
obtain, all evidence, which might be relevant to the service 
connection claim discussed in this decision.  Under these 
circumstances, the Board finds that the service medical 
records, VA examination reports, private medical records, a 
rating action, two Board remands, hearing transcripts, and 
lay statements and testimony, are adequate for determining 
whether the criteria for service connection have been met.  
This is particularly so here, where the veteran has stated 
that all evidence for gout is in the file.  Accordingly, the 
Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.

The VCAA also requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  The Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reason RO s specified 
below.  See VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in January 1999.  Thereafter, in an April 1999 
rating decision, the RO denied the appellant's claim as not 
well grounded, prior to the enactment of the VCAA.  Only 
after this rating action was promulgated, in a December 2000 
letter, did the RO provide initial notice of the provisions 
of the VCAA to the appellant.  Although the VCAA notice 
letters that were provided to the appellant do not contain 
the "fourth element," the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  After the Board remanded 
the case in November 2000 and January 2004, in December 2002 
and February 2004 VCAA letters to the veteran and in November 
2002 and June 2004 SSOCs and their accompanying letters, the 
RO provided additional notice to the appellant regarding what 
information and evidence must be submitted by the claimant, 
what information and evidence might be, or had been, obtained 
by VA, and gave the veteran additional time to submit any 
comment concerning any additional evidence that pertained to 
his claim.  In these communications, VA also informed the 
appellant of what information and evidence was needed to 
substantiate his service-connection claim, to include the 
secondary basis, and what information he needed to submit and 
what VA would do.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single and 
earlier notice to the appellant covering all content 
requirements is harmless error.

In light of the foregoing, the Board finds that the RO has 
notified the appellant of the evidence needed to adjudicate 
his service-connection claim and has obtained and developed 
all relevant evidence necessary for an equitable disposition 
of the issues discussed in this decision.  In light of the 
above, the Board finds that there has been no prejudice to 
the appellant in this case that would warrant further notice 
or development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  38 C.F.R. 
§§ 3.102, 3.159 (2004)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Bernard, 4 Vet. App. at 393.

Analysis

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310 (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Generally, when a veteran 
contends that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (in which the United States Court of Appeals for 
Veterans Claims (Court) held that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).  The Court has also held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for bilateral pes planus currently is in 
effect as 10 percent disabling.

Service medical records show that first degree pes planus was 
noted on the veteran's May 1971 enlistment examination 
report.  The disorder was not noted on the veteran's March 
1975 separation examination, even though treatment of pes 
planus was shown on several occasions beginning in August 
1971 with the last reported treatment shown in August 1974.  
He was given physical profiles recommending no prolonged 
standing or running in October 1971, July 1973 and August 
1974.  There are no examination reports noting or clinical 
findings reflecting complaints of, or treatment for, gout or 
arthritis while in service.  

The veteran complained of foot problems at VA examinations in 
August 1975 and June 1978 and was diagnosed with third degree 
pes planus, bilateral, symptomatic.  Similarly, at an August 
1996 VA examination, the assessment was congenital pes planus 
changes.

Private treatment records from Family Practice Associates in 
Searcy, Arkansas, dated from February 1995 to July 1999 
reflect that the veteran was in motor vehicle accidents 
(MVAs) in June 1994 and April 1998.  A February 1997 record 
shows complaints of joint pain and an impression of 
degenerative arthritis.  A March 1997 record shows an 
assessment of gout in the left great toe.  A July 1999 record 
reveals that the veteran's blood sugar was slightly elevated.

At an April 1999 VA examination, the veteran reported 
constant ache of his feet for which he had never sought 
professional care.  On examination of his feet, pulses were 
normal and skin had no calluses.  Structure showed low 
flexible medial arches.  Range of motion was normal.  X-rays 
revealed low calcaneal pitch angle, otherwise normal 
alignments.  The examiner indicated that the veteran's 
condition was unchanged in his opinion, in structure, and 
stated that it was hard to relate all the pain to physical 
findings.  Supports were prescribed and the veteran indicated 
that he had never tried inlays since leaving service.

In a May 1999 notice of disagreement, the veteran claimed 
that his gout was worse and was due to his pes planus.

In a July 1999 statement, a private physical therapist, noted 
that the veteran was treated for degenerative disc disease of 
the spine from August to October 1998; that he was evaluated 
on July 13, 1999 for pes planus contributing to low back 
pain; and that the veteran showed bilateral pes planus worse 
on the right, which was observed to cause postural and gait 
abnormalities that would be expected to cause low back pain 
and exacerbate degenerative disc disease.

At a September 1999 RO hearing, the veteran testified that he 
saw some doctors after service discharge for his foot 
problems, but he could not recall their names.  He said that 
he did not normally complain about his foot and back problems 
so he could not think of anyone to get a lay statement from.  
The veteran went about twice a year to the doctor for his 
back and took arthritis medications.  He stated that he was 
diagnosed with gout in his left foot about ten years earlier 
and that when his left foot hurt he could not tell if it was 
from the pes planus or gout.

At a September 1999 VA examination, the veteran reported that 
he wore inserts and walked a lot because he was borderline 
diabetic.  Gout was not mentioned.  He was diagnosed with 
degenerative arthritic spur formation of vertebral bodies at 
multiple levels of his spine with partial ankylosis as well 
as localized protrusion at L5-S1 ventral disc, which was 
minimal to the left at the S1 exit.  According to the VA 
examiner, these lesions are primary lesions in the axial 
skeleton and, because of the degree of development and the 
appearance on X-rays, there could not be a causal 
relationship between his flat feet and his back complaints.  
The examiner did not indicate whether the pes planus 
aggravated the low back disorder.

At a July 2002 VA examination performed by the same examiner, 
the veteran complained of persisting back pain, which after 
driving for 45 minutes would result in numbness in the right 
lower extremity.  The veteran stated that he had pain in both 
feet and was barely able to walk.  He continued to use his 
arch supports and stated that he had to use a cane to exit 
from the vehicle if numbness developed.  On examination, he 
walked with a limping and halting gait using a cane.  He was 
unable to walk on the ball of his feet because of pain and he 
was unable to walk on his heels due to pain introduced 
posteriorly in each knee joint and in the low back.  On 
demonstrating the painful areas on his feet, the veteran did 
a heel-to-knee test without producing back pain.  In the 
standing position, pronation of the forefoot was present with 
slight lowering of the longitudinal arch, the center being 
one centimeter off the floor.  The plantar aspect of both 
feet showed a minimal fat pad.  With the knee flexed, the 
ankle was capable of 10 to 15 degrees dorsiflexion and 40 
degrees plantar flexion.  It was difficult for the veteran to 
reach his shoes to tie them without the help of a small 
stool, most of this being due to stiffness in the low back.  
X-rays of the lumbar spine revealed marked, severe spurring 
in the vertebral bodies starting at L1 and extending to the 
lumbosacral interval.  X-rays of the left foot revealed no 
arthritic changes developing in the talocalcaneal, calcaneal 
cuboid, or talonavicular articulation.  A spur was present on 
the dorsal and plantar surface of the os calcis.  There was 
hallus valgus of 5 degrees spread.  The diagnoses included 
bilateral pes planus, back condition, degenerative arthritic 
spur formation, vertebral bodies multiple levels with partial 
ankylosis.  After reviewing the file, the examiner opined 
that it was not likely that the veteran's service-connected 
pes planus had produced his low back disorder.  The examiner 
added that he did not feel that it was likely or it was less 
likely as not that the veteran's service-connected pes planus 
aggravates his lower back disorder, noting that the lower 
back disorder was quite disabling and would be progressive.  
Gout was not mentioned by the veteran or the examiner.

At a July 2002 Board videoconference hearing, the veteran 
testified that he had had problems with his feet since the 
seventh week of boot camp and that he was treated in service 
and given Valium and light duty because of his feet and 
backaches.  Two VA doctors basically gave him shoe inserts, 
muscle relaxants, and painkillers to resolve the pain.  He 
indicated that the Tri-Therapy office was closed and 
testified that his  HMO basically prescribed muscle relaxants 
and painkillers or inhibitors to treat his pain.

In an August 2003 statement, Dr. S., the veteran's treating 
private physician, opined that the veteran's profound flat 
feet contribute to progressive pain and degeneration of his 
spine.

At a May 2004 VA examination, the examiner noted that the 
veteran had developed gout in the late 1980s, which always 
involved his left great toe.  He would have extreme pain, 
redness, and swelling; the pain was so intense that the 
veteran did not want anything to touch his toe.  The veteran 
stated that he took an orange pill, which he could repeat 
every 12 hours until the pain went away.  He did not know the 
name of the medication that he took.  From the late 1980s 
until about a year and a half ago, he was having episodes 
about every two months; however, the veteran indicated that 
he had not had an episode in the last one and one-half years.  
On examination, the left great toe was normal except for a 
minimum tenderness to palpitation laterally and there was no 
swelling, erythema, or other symptoms.  He had good range of 
motion.  The diagnosis was recurrent episodes of acute gouty 
arthritis.  The examiner added that he had reviewed the 
claims folder; that the veteran's history for gout was quite 
characteristic; and that the veteran had developed gout in 
the late 1980s.  The veteran's uric acid level was in the 
high range, at 6.8 mg/dL.  X-rays of the left foot were 
normal.  The examiner added that the veteran had a history of 
hyperuricemia but had not taken medication for it.  In his 
opinion, it was not likely that the veteran's gout was 
related to his period of active duty or that it is aggravated 
by his service-connected pes planus or nonservice-connected 
diabetes.  As the veteran's symptoms were much improved over 
the last one and one-half years, the examiner could not find 
any relationship between these conditions.

Based upon the evidence of record, the Board finds 
entitlement to service connection for gout diagnosed as gouty 
arthritis is not warranted.  A close review of the record 
reveals no evidence showing that gout developed in service or 
that the veteran incurred gouty arthritis while in service, 
or within one year of discharge from service.  X-rays of the 
left foot are negative for arthritis.  The veteran was 
diagnosed with gout in January 1999, and although it was 
recurrent for a while, it appears to have resolved and there 
is no medical opinion linking his gout to service.  
Therefore, there is no legal ground for granting service 
connection for gout diagnosed as gouty arthritis on a direct 
or presumptive basis 38 C.F.R. §§ 3 3.303, 3.307, 3.309.  And 
although the veteran claims that his gout is related, on a 
secondary basis, to his service-connected pes planus and 
nonservice-connected diabetes, there is no competent medical 
evidence linking his gout to either of these disorders.  In 
this regard, the Board notes the May 2004 VA examiner's 
opinion and the fact that the veteran was diagnosed in 
January 1999 with gout, but he was not noted to be borderline 
diabetic until July and September 1999.  Thus, there is no 
legal ground for granting service connection for gout on a 
secondary basis.  38 C.F.R. § 3.310.

The only evidence the veteran has submitted that supports the 
claim is his own testimony and statements of his 
representative.  They, as lay persons, with no apparent 
medical expertise or training, are not competent to offer 
opinions on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 
Vet. App. at 494-95 (holding that laypersons are not 
competent to offer medical opinions).  Thus, their statements 
do not establish the required evidence needed, and the claims 
must be denied.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App 
49, 55-56 (1990).




ORDER

Service connection for gout, to include as secondary to 
service-connected pes planus, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


